Lumpkin, J.
By the Court. delivering the opinion.
This case originated in the City Court of Savannah and came before the Superior Court upon a writ of certiorari. Upon the hearing, his Honor, Judge Fleming, affirmed the judgment of the City Court with costs; and to reverse this decision, this writ of error is prosecuted.
It is proposed to amend the bill of exceptions by inserting other grounds than the two originally taken. Had the plaintiff in error excepted generally to the decision of Judge Fleming, affirming the judgment of the City Court, he would be entitled to be heard upon all the grounds taken in the certiorari. But he did not except to the whole judgment, but excepts specially to the decision upon two grounds only, namely: .that the Court erred, 1st. in holding that the book of accounts of Wildman & Ganahl was not admissible in evidence before the jury; and 2dly, in ruling that the account of Shore in said book was not admissible as evidence. The defendant in error had a right to suppose that the argument in this Court would be restricted to the two errors specified. To let in other grounds now, would be to take the defendant by-surprise, and thereby deprive him of the benefit secured by the IXth section of the Act of 1856. That section declares that it shall not be necessary to make any assignment of errors, as heretofore practiced in the Supreme Court, but that in lieu thereof, the case shall be heard upon the errors as set forth in the bill of exceptions, “ which shall be plainly and distinctly therein set forth.” The bill of exceptions as originally drawn in this case, is in strict conformity with the Act. ■To allow the amendment would be to make the Act void and of none effect. And a surprise in this Courtis the more detrimental because no continuance can be allowed on that account. The defendant, we repeat, had a right to conclude that the plaintiff, by excepting to two of the four grounds on*23iy, was satisfied himself, that the judgment of the Superior Court was right upon the other two.
So much upon the proposition to amend.
Ought the books of Wildman & Ganahl to have been admitted in evidence before the jury?
By the Act of 1843, Cobb 275, the books of all persons in the practice of any regular craft, are allowed to go to the jury, in proof of open accounts. If the practice of the Courts is evidence of what the law is, such was the law in this State before the passage of this Act., And we think Judge Fleming put too limited a construction upon this statute. The word craft, as used in the Act, was confined by his Honor to some c; manual occupation ; some mechanic art in which the person practicing it may acquire and exhibit dexterity and skill.” It means this, to be sure, but why so limit the Áct ?
On the contrary, we hold that any occupation which makes it necessary for books to be kept as the record of its transactions — the monuments of its daily business, as factories, foundaries, forges, gass-works, banks, factorage, no matter what, if books are required, ex necessitate rei, to be kept, these books are to be let in under the law. And if it be inquired for what purpose and to what extent ? We say, for the same purpose and to the same extent that a merchant or shop-keeper’s books are received in evidence. And that is to prove those matters, which appertain to the ordinary business of the concern, which require to be charged, and which in fact constitute its res gestx.
But it is argued that this rule, broad as it is, does not let in money items. And perhaps, in candor, it must be yielded that the decisions in this and other States, especially in times past, rather sustain this doctrine. No suclVexception, however, seems to be established in England. No reported case from that country, is cited by Judge Fleming in his opinion, ■or by counsel in the argument before this Court. In the na*24ture of things, no such principle can be maintained. It would' virtually repeal the Act of 1«43.
The business of banking is confined almost entirely to money items. So of the books of factors and commission merchants. So of brokers. Large pecuniary advances are made by commission houses to planters, in anticipation of crops. The customer sends an order for a thousand dollars. It is forwarded and charged to the planter’s account. True, the factor has the written order, but the cash advanced depends upon the evidence of his books.
Whatever doctrine may have obtained formerly upon this, subject, the world is too much in'a whirl, there is too muds to be done in the twenty-four hours now, to allow of the particularity and consequent delay in the obtainment of receipts, &c., which might at one period have prevailed without prejudice. Corporations, the law says, can only actthrough their corporate seal. Inforce this doctrine now, and all monied corporations, at least, would be abolished. They draw and endorse bills, and perform through their cashier, or other official agents, all their functions, the same as individuals.
Take the case of a grocery merchant, in one of our towns. His customer gives him a verbal order to buy him a thous- and pounds of fodder, or ten barrels of corn. It is done, and the money paid out for the produce, and charged to the customer’s account. When this practice is universal over the State, are the books no evidence of these money items ! He that so affirms, is a half century behind the age in which he lives. And to get up with it, he must forget the things that are behind and press forward, for it will never stop or come back to him. As soon try to roll back the sun in its daily-journey from west to east.
After all, the evidence of books rests upon the character and credit of the keeper of them. Lay the foundation for their introduction, which was done in this case; that is, prove by those who have had dealings with them, that they keep correct books, and there is little mischief to be appre*25hended. The credit system of the world, upon which the rapidly developing commerce and civilization of the world, so materially depends, I say this as contradistinguished from the cash system, rests mainly upon the foundation to which I have just referred. Policy, then, to say nothing of any higher motive, will prompt men to deal honestly. For otherwise they cannot deal at all. They destroy their own credit, which in ninety-nine cases out of a hundred, constitutes their whole capital.
For myself, while I am no transcendentalist, or believer in the perfectability of fallen, depraved human nature, still I must think, that this world has been sadly libelled — much more sinned against than sinning. There is still much left that is honest and that may be trusted. At any rate, let this and all other proof go to the jury for what it is worth.
The book of Wildman & Ganahl was at all times accessible to Shore. He was seen examining it. He never made any objections to its correctness. Dr. Cullen testifies that he had been an eye-witness to business transactions between Wildman and Shore; had seen Wildman pay Shore wages for himself and wife; had heard Shore ask Wildman for wages; Wildman would then open his Book of accounts, make out a check, hand it to Shore, and then proceed to charge it on Shore’s account; that this was done repeatedly; that he had seen Wildman give Shore checks on the bank f Shore gave no receipt; that on the third of March, 1853, he saw Wildman pay plaintiff wages by giving him a check for the amount charged in the account of Shore of that date, that is $20; that he had seen Wildman pay Shore at other times, but witness did not remember the dates or amounts.
We ask is all this not proof sufficient to let in the books? Does it not amount to an. acknowledgment by Shore of their correctness? It is said that he was dependent upon his employers for his bread, and hence the motive for his silence. What! to read in the book the proof of his employers’ villainy, that they were manufacturing false charges against him, and *26to remain for some fifteen months or more in their service! Preposterous! Though not more so than the fact that these false charges were made and the book left exposed to the inspection of the party defrauded! Besides it not only appears from the evidence of Dr. Cullen, (hat the book was the best, but in truth, the only evidence in the possession of the parties of the payments mad.e to Shore.
Again, where did Mr. Shore get the items for making out his account for wages, which he pleaded as a set-off, and which corresponds so precisely with the credits entered upon these rejected books of the plaintiffs ? He got them from that very book, and no where else! The book was very reliable to charge Wildman & Ganahl,but not Mr. Shore! And'that is not all. In transcribing his account to charge the plaintiffs, he is careful to allow no credit, with one small exception, except such as could be abundantly established by aliunde testimony! Tell me not of technical rules of evidence! They have excluded the light of day from the jury box long enough. Not only open wide doors and windows, but unroof the temples of justice, that all the rays of truth may beam brilliantly upon those who are set for the administration of the law. Right to the noble, martyred dead, as well as just rebuke to (he living, alike demand it in this case!
Judgment reversed.
Banning J., concurring.